Citation Nr: 1760001	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister




ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from March 1978 to February 1981, and active duty service in the Army from December 1981 to January 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and residuals of a back injury.

With regard to the former claim, the Board has recharacterized such as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2017, the Veteran and his sister testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  

The issue of service connection for residuals of a back injury is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed unspecified trauma and stressor-related disorder is related to military sexual trauma (MST).


CONCLUSION OF LAW

The criteria for service connection for unspecified trauma and stressor-related disorder have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for unspecified trauma and stressor-related disorder constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he experienced MST in service that resulted in his current acquired psychiatric disorder.  In this regard, the Board notes that the Veteran's post-service treatment records reflect numerous psychiatric diagnoses, to include PTSD, depressive disorder, alcohol and cannabis dependence, and a personality disorder.  As such, in order to ascertain the nature and etiology of the Veteran's acquired psychiatric disorder, he was afforded a VA examination in March 2016.  At such time, the examiner diagnosed unspecified trauma and stressor-related disorder, alcohol use disorder, cannabis use disorder, and unspecified personality disorder.  She specifically determined that the Veteran did not meet the full diagnostic criteria for PTSD.  38 C.F.R. § 4.125.  

With regard to the Veteran's in-service personal assault, he alleges that, in approximately June 1978, he was in Rota, Spain, when he was invited by a superior officer to have a drink.  They, as well as other servicemembers who outranked the Veteran, had a few drinks and then the superior officers raped him.  The Veteran stated that he did not report the incident and his service treatment and personnel records are negative for any documentation of such assault.  In this regard, the Board notes that the failure to report an assault is common in cases involving MST, and, as such, the absence of a record of the claimed assault cannot be held as evidence that such an assault did not occur. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (finding that most sexual assaults were unreported due to a fear of personal and professional reprisal). 

Furthermore, the Board finds that the remainder of the evidence of record, to include the Veteran's and his sister's statements as well as his service personnel records (SPRs), suggest that such assault in fact occurred.  In this regard, the Board notes that, in cases of PTSD based on personal assault, evidence from sources other than the Veteran's service records can be used to corroborate the stressor, to include a change in behavior or deterioration of work performance.  38 C.F.R. 3.304(f)(5).  While the Veteran does not have a diagnosis of PTSD, such provision is inapplicable in the instant case.  Nonetheless, the Board finds that such section is helpful in addressing how different types of evidence can support the occurrence of MST. 

In this regard, the Veteran's SPRs show that his work performance deteriorated during his second period of service.  Prior to his MST, the Veteran did not have any reported misbehavior; however, following his alleged assault in June 1978, he faced legal problems as a result of drinking in public in 1979 and disorderly intoxication 1981.  Additionally, he failed to report for duty and was late for duty multiple times, and he was found drunk on duty, in 1982.  Moreover, the Veteran's STRs reflect that, upon examination in December 1982, he reported depression or excessive worry and, while the writing is difficult to decipher, it appears that the examining physician noted a situational reaction to Army life.

The Veteran's sister also endorsed a change in the Veteran's behavior after his first period of service.  See June 2017 Board Hearing.  In this regard, she testified that, when she interacted with him in 1981, she noticed that his mood had changed, he was withdrawn, and he got angry often. Id.

In March 2016, the Veteran was afforded a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  As noted previously, the examiner diagnosed unspecified trauma and stressor-related disorder, alcohol use disorder, cannabis use disorder, and unspecified personality disorder.  With regard to the Veteran's diagnosed alcohol use disorder and cannabis use disorder, the VA examiner opined that such are separate conditions, and, while she did not offer a definitive opinion, noted that they could be exacerbated by the Veteran's perception of said MST trauma, particularly if he has not adequately dealt with it.  Furthermore, she opined that the Veteran's personality disorder is less likely related to the Veteran's MST and an in-service motor vehicle accident.  However, the examiner found that the Veteran's unspecified trauma and stressor-related disorder is at least as likely as not a result of his reported MST.  In this regard, she noted that the Veteran's reports and records are consistent with a person who has experienced trauma. In opining that the psychiatric disorder was at least as likely as not related to that trauma, the examiner provided a detailed rationale that discussed the Veteran's history, the trajectory of his alcoholism and other disorders, explained the conflicting reports of MST as consistent with avoidance, and also was persuaded by the specific details his trauma in his recollection.  

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).  Consequently, while the Veteran does not have a diagnosis of PTSD, the Board finds that such line of cases are instructive as to how an after-the-fact medical opinion may corroborate an in-service personal assault.

Consequently, the Board finds that the March 2016 examiner's opinion not only establishes that the MST occurred, but also that the Veteran's diagnosed unspecified trauma and stressor-related disorder is related to such MST. The Board finds the opinion, considering its detailed rationale and well-reasoned conclusions, highly probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board resolves all doubt in the Veteran's favor and finds that his currently diagnosed unspecified trauma and stressor-related disorder is related to MST.  Accordingly, service connection for such disorder is warranted. 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for unspecified trauma and stressor-related disorder is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has residuals from a back injury as a result of an in-service motor vehicle accident that occurred in April 1982.  In this regard, the Board notes that the Veteran's STRs verify such accident, and reflect complaints and follow up treatment for a back injury.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  Specifically, at the June 2017 Board hearing, the Veteran testified that he receives Social Security Administration (SSA) disability payments related to his back disability. He stated that he first applied for SSA benefits when he was 38, which would have been in 1997, 12 years before the claim was filed and the earliest medical evidence of record. It's possible that the SSA records would contain information relevant to deciding the Veteran's current claim. There is no evidence in the record of an attempt to obtain these records. The VA has a duty to obtain SSA records when they have notice of their existence. 38 U.S.C. §5103A(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (finding the Board violated its duty to assist in not obtaining SSA records when it had actual notice the veteran was in receipt of SSA benefits). Accordingly, a remand is necessary to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records. 

The Board further finds that a remand is necessary to obtain an addendum opinion addressing the etiology of the Veteran's back disorder.  In this regard, he was afforded a VA examination in March 2016, at which the examiner opined that his back disorder was less likely than not incurred in or a caused by the claimed in-service injury event, or illness.  In support of such opinion, he indicated that, following a review of the record, there was no evidence to support a finding that the Veteran's back disorder was due to or incurred during service.  However, the examiner did not explain the basis for such conclusion; rather, he just offered a conclusory statement that there was no evidence to support a relationship between the Veteran's back disorder and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl, supra.  Furthermore, the examiner also failed to address whether the Veteran had a preexisting condition that was aggravated by his service.  In this regard, an April 1982 X-ray reflects that he has Schmorl's nodes in his back, which were attributed to old trauma.  Therefore, an addendum opinion addressing such inquiries is necessary to decide the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records, which are in SSA's possession. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding SSA records, return the electronic claims file to the VA examiner who conducted the March 2016 back examination. The electronic claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed. If the examiner who conducted the March 2016 examination is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  Following a review of the record, please address the following inquires:

(A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disorder is related to his military service, to include his documented in-service motor vehicle accident in April 1982?  A detailed rationale should accompany the conclusion explaining the examiner's reasoning.

(B)  Is there clear and unmistakable evidence that the Veteran's Schmorl's nodes pre-existed his period of active duty service from March 1978 to February 1981?

(i)  If so, is there is clear and unmistakable evidence that such pre-existing disorder did not undergo an increase in the underlying pathology during such period of service, i.e., was not aggravated during service.

If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is directly related to such period of service?

(B)  Is there clear and unmistakable evidence that the Veteran's Schmorl's nodes pre-existed his period of active duty service from December 1981 to January 1983?

(i)  If so, is there is clear and unmistakable evidence that such pre-existing disorder did not undergo an increase in the underlying pathology during such period of service, i.e., was not aggravated during service.

If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is directly related to such period of service, to include the Veteran's in-service April 1982 motor vehicle accident?
 
A rationale for any opinion offered should be provided. 

3. After completing the above, and any other development as may be necessary by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


